Citation Nr: 1419863	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure and asbestos. 

2.  Entitlement to service connection for renal cell carcinoma, post-left radical nephrectomy, to include as secondary to Agent Orange exposure and asbestos. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from January 1968 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January and April 2009 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.  By these rating actions, the RO denied service connection for renal cell carcinoma and prostate cancer, to include as due to Agent Orange exposure and asbestos.  The Veteran appealed these rating actions to the Board. 

In December 2013, the Veteran provided testimony in support of his appeal at a video conference hearing before the undersigned at the above-cited RO.  A copy of this proceeding has been reviewed and has been uploaded to the Veteran's Virtual VA electronic claims file.  During and after the hearing in January 1014, the Veteran, through his representative, submitted additional evidence in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is not necessary. 38 C.F.R. § 20.1304 (2013).  As will be explained below, the Board finds that a remand is necessary for reasons that are outlined in the discussion below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that it must remand the claims on appeal for additional substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described in the directives outlined in the indented paragraphs below. 

The Veteran claims, in part, service connection for renal cell carcinoma and prostate cancer, in part, due to Agent Orange exposure.  The Veteran contends that he was exposed to Agent Orange particles while on assignment at U-Dorn Airfield, Thailand from early 1970 to early 1971 and while on temporary duty assignment (TDY) for 90 days to Da Nang, Republic of Vietnam (RVN) from August to October 1970.  He contends that he was exposed to the spraying of Agent Orange particles around the interior and exterior perimeters at U-Dorn Airfield, Thailand, and from having worked on planes that had been sprayed with Agent Orange and flew from Udorn Airfield, Thailand to the RVN (See Veteran's typewritten statement to VA, received in December 2013).  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii). 
In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for prostate cancer to a Vietnam-era veteran, who served in Thailand at certain designated bases, to include U-Dorn, and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed. VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. q.

The Veteran's service personnel records confirm that he served as an Aircraft Egress System Repairman with the 432 FMS at Udorn, Air Force Base Thailand from November 25, 1969, to December 2, 1970.  (See January 2013 VA Memorandum to the File).  (Parenthetically, the Board notes that the Veteran's service treatment records intimate that he served at Udorn Airfield, Thailand prior to February 1970).  

In a memorandum, dated in January 2013, the RO indicated that the Veteran had not furnished information it needed to verify that he had been exposed to Agent Orange.  Thus, the RO was unable to send a request for verification to the United States Army and Joint Services Records Research Center (JSRRC) and/or the Compensation and Pension Services (Agent Orange Mailbox).  The RO detailed its efforts to verify the Veteran's claimed exposure to Agent Orange, and stated that all efforts to obtain the needed information have been exhausted and that further attempts are futile.  The RO reported that they had determined that the information required to corroborate the Veteran's in-country service in the RVN to include a TDY to DaNang, RVN or exposure to Agent Orange in Thailand during the Veteran's service as an Aircraft Egress System Repairman from November 25, 1969, to December 2, 1970, was insufficient for verification or JSRRC research.  The RO detailed its efforts to verify the Veteran's claimed exposure to Agent Orange, to include his claim of duty/visitation on TDY to Da Nang, Vietnam, and stated that all efforts to obtain the needed information have been exhausted and that further attempts are futile.  The Board notes, however, that the RO's efforts did not include an effort to secure the unit histories for the calendar years 1969 and 1970 for the Veteran's unit, 432 FMS, at Udorn Airfield, Thailand, from the JSRRC or other appropriate records repository.  

Given the evidence that the Veteran served at Udorn Airfield, Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether he was exposed to herbicides in Thailand regardless of whether he served in the Republic of Vietnam, to include an attempt to secure the unit histories for the Veteran's unit, 432 FMS, at Udorn, Airfield, Thailand for the calendar years 1969 and 1970 from the JSRRC or other appropriate records repository, and an additional request to the JSRRC or other appropriate records repository for further information that it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was on TDY at Udorn Airfield, Thailand from August to December 1970. 

Accordingly, the case is REMANDED for the following action:

 1.  Obtain unit histories for the 432 FMS at Udorn Airfield, Thailand for the calendar years 1969 and 1970 (particularly records relating to the transfer of aircraft from Udorn Airfield, Thailand to Dan Nang, RVN), all pay stubs which reflect special pay status, any travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, the Defense Finance and Accounting Service (DFAS), the Air Force Historical Research Agency, the Joint Services Records Research Center (JSRRC) and/or other appropriate records repository, as deemed necessary.  Provide the JSRRC or other records repository with the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Thailand. 
   
2.  Send a request to the JSRRC for information that it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was on TDY Udorn Airfield, Thailand from August to December 1970. 

3.  Regardless of whether additional evidence is received, the Veteran should be scheduled for a VA examination to determine the etiology of his renal cell carcinoma and prostate cancer, to include whether such conditions are consistent with exposure to herbicides and/or asbestos.  

The examiners must provide an opinion, as it relates to their specific disability, to whether it is as least as likely as not (50 percent probability or greater) that any currently present renal cell carcinoma and prostate cancer is consistent with exposure to herbicides and/or asbestos. 

A complete rationale must be supplied for any opinion rendered.

4.  Readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, afford an appropriate opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________

Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



